Opinion issued January 26, 2016




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00812-CV
                             ———————————
                           LUIS ESTRADA, Appellant
                                          V.
  MARIA AMPARO GRIMALDO DE ESTRADA AND BRENDA JOYCE
                   ESTRADA, Appellees


                    On Appeal from the Probate Court No. 1
                             Harris County, Texas
                       Trial Court Case No. 414,929-401


                           MEMORANDUM OPINION

      Appellant is attempting to appeal a judgment, signed July 31, 2015. Because

appellant is attempting to appeal an interlocutory order in the absence of statutory

authority to do so, we dismiss for lack of jurisdiction.
      The clerk’s record indicates the order signed on July 31, 2015, grants

summary judgment to appellees, Maria Amparo Grimaldo de Estrada and Brenda

Joyce Estrada, on all of appellant, Luis Estrada’s, causes of action, but it does not

adjudicate the counterclaim filed by appellees, Maria Amparo Grimaldo de Estrada

and Brenda Joyce Estrada.           The order is entitled, “INTERLOCUTORY

SUMMARY JUDGMENT.” Also, this order does not contain language indicating

it is a final judgment and that the trial judge intended to adjudicate all claims. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001).                  We have

jurisdiction to hear an interlocutory appeal only if authorized by statute. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2008); Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998). The July 31, 2015 order is not one for which an

interlocutory appeal is statutorily authorized.

      On October 15, 2015, this Court issued a notice to Luis Estrada, advising

him that we would dismiss the appeal for want of jurisdiction unless Estrada filed a

response on or before October 26, 2015 establishing that this court had jurisdiction.

No response was received.

      Accordingly, we dismiss this appeal for lack of jurisdiction.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                           2